Citation Nr: 0625452	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than January 2, 
2003, for the award of service connection for tinnitus.

3.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for scar on the 
right eye with right eye upper lid ptosis.

4.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for cerebellar 
ataxia of the right upper extremity.

5.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for cerebellar 
ataxia of the left upper extremity.

6.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for cerebellar 
ataxia of the right lower extremity.

7.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for cerebellar 
ataxia of the left lower extremity.

8.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for 
postconcussional syndrome with depression and post-traumatic 
stress disorder.

9.  Entitlement to an effective date earlier than June 14, 
2001, for the award of service connection for 
hypopituitarism.  

10.  Entitlement to an effective date earlier than June 14, 
2001, for the award of a total rating for compensation based 
upon individual unemployability.

11.  Entitlement to an effective date earlier than June 14, 
2001, for the award of Dependents' Educational Assistance.

12.  Entitlement to service connection for residuals of a 
poisonous fish bite.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded service connection for 
the disabilities and benefits listed above and assigned 
effective dates of June 14, 2001, and January 2, 2003.  The 
veteran asserts he warrants an effective date going back to 
when he was discharged from service.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated he wanted to have a hearing before the 
Board in Washington, D.C.  A hearing was scheduled in 
February 2005.  That same month, the veteran indicated he no 
longer wanted to withdraw his hearing request.  Thus, there 
is no hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(e) (2005).

The issue of entitlement to service connection for residuals 
of a poisonous fish bite is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 14, 2001, there was no formal or informal 
claim for service connection for hearing loss.

2.  Prior to January 2, 2003, there was no competent evidence 
of a diagnosis of tinnitus that was attributed to service.  

3.  Prior to June 14, 2001, the preponderance of the evidence 
is against a finding that scar on the right eye with right 
eye upper lid ptosis, cerebellar ataxia of the upper and 
lower extremities, hypopituitarism, and postconcussional 
syndrome with depression were related to service.

4.  Prior to June 14, 2001, the veteran was not service 
connected for any disability and thus could not receive 
either total rating for compensation based upon individual 
unemployability or Dependents' Educational Assistance.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 14, 
2001, for the award of service connection for bilateral 
hearing loss, right eye with right eye upper lid ptosis, 
cerebellar ataxia of the upper and lower extremities, 
hypopituitarism, and postconcussional syndrome with 
depression have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.155, 3.400 (2005).

2.  The criteria for an effective date earlier than January 
2, 2003, for the award of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.400 (2005).

3.  The criteria for an effective date earlier than June 14, 
2001, for the award of a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2005).

4.  The criteria for an effective date earlier than June 4, 
2001, for the award of Dependents' Educational Assistance 
have not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2001 letter and the July 2004 statement 
of the case.  Initially, it must be noted that the claims for 
entitlement to earlier effective dates on appeal are 
downstream issues from the veteran's claims for entitlement 
to service connection, individual unemployability, and 
Dependents' Educational Assistance.  For example, the veteran 
filed informal claims for entitlement to service connection 
for multiple disabilities in June 2001.  See 38 C.F.R. 
§§ 3.1, 3.155 (2005).  The RO issued a VCAA letter that same 
month informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection for multiple disabilities, individual 
unemployability, and Dependents' Educational Assistance in 
the January 2003 rating decision, and the veteran has 
appealed the effective dates assigned for those benefits.  A 
letter informing the veteran of the evidence necessary to 
substantiate claims for individual unemployability and 
Dependents' Educational Assistance was not issued, as these 
claims were raised once the RO granted service connection for 
multiple disabilities.  The claims for earlier effective 
dates are considered "downstream" issues, as the veteran 
has raised a new issue (earlier effective date), following 
the grant of the benefits sought.  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an earlier effective date, the provisions of 
38 U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  The RO issued a statement of the case in July 2004, 
wherein it provided the veteran with the regulation that 
addresses how effective dates are assigned.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claims for an earlier effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006) (Court found that 
VA had fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the June 2001 
letter, VA stated it would help him get evidence necessary to 
support his claim, such as medical records, employments 
records, and records from other federal agencies.  VA 
informed him that if he wanted VA to obtain any records on 
his behalf, that the veteran would need to submit enough 
information about the evidence so that it could go obtain it.  
It stated that if the veteran wanted VA to obtain private 
medical records on his behalf, he should return the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, and VA would obtain those records.  It 
noted that he could obtain the records himself and submit 
them to VA.  VA also asked the veteran to tell it about any 
additional information or evidence that he wanted VA to 
obtain for him and that if he did not have any additional 
evidence to submit, he should let VA know.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 
19 Vet. App. 473, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
Specifically, the veteran has already been successful in 
having service connection granted for multiple disabilities.  

VA has not obtained any records in connection with the claims 
for an earlier effective date, and the veteran has submitted 
records.  VA did not provide the veteran with examinations in 
connection with his claims for an earlier effective date (it 
provided him with an examination in connection with his 
claims for entitlement to service connection), as these 
issues would not warrant examinations.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2005).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Effective Dates

Initially, it must be noted that the veteran has claimed he 
filed claims for compensation multiple times following his 
discharge from service, to include within one year of his 
discharge.  Specifically, he claims that he went to a VA 
facility and was turned down because VA could not find his 
documents to show that he was a veteran.  

An affidavit from RGH indicates that she knew the veteran in 
1958 and that she attempted to assist the veteran in 
obtaining service connection at that time.  She stated she 
brought him to El Paso, Texas, in 1958 and to either Tucson 
or Phoenix, Arizona, in 1960.  RGH asserted she drove the 
veteran and her sister to both VA offices, where they spent 
the better part of the day each time.  She stated she 
remembered the problem being that the veteran had received no 
military records of his own, and that VA could not locate the 
records to help the veteran file his claim.  

The veteran has asked the Board to remand the claims and 
order the applicable RO to conduct a search and to ascertain 
if records exist from 1958 that identifies visitors to show 
that the veteran filed a claim for compensation at that time.  

The Board has carefully reviewed the evidence in the claims 
file and finds that the preponderance of the objective 
evidence is against a finding that the veteran filed a claim 
for compensation prior to 1979.  Based upon the Board's 
review of the evidence, it shows that the first time the 
veteran submitted a claim with VA was in April 1979.  At that 
time, the veteran's representative (who is the same 
representative in the current appeal) submitted the veteran's 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, a copy of the veteran's DD 214, and VA Form 23-22 
with a note stating, "The veteran does not have original of 
DD 214.  This is an original claim, please assign C number."  
(Emphasis added.)  An "original claim" is the "initial 
formal application on a form prescribed by the Secretary."  
38 C.F.R. § 3.160(b) (2005) (emphasis added).  As the 
veteran's representative at that time was a service 
organization who specializes in assisting veterans with 
claims filed before VA, it is reasonable to assume that the 
representative would understand the meaning of the words 
"original claim."  The representative asked that a "C 
number" be assigned, which further supports a finding that 
this was the first time the veteran had filed a claim with 
VA, as a C file number is assigned once a veteran submits any 
claim for benefits with VA.  

The Board is aware that the veteran has submitted a statement 
from RGH to substantiate his having filed claims for VA 
benefits prior to 1979 and that on his VA Form 21-526 
(submitted in April 1979), he checked off boxes indicating he 
had submitted claims for compensation previously.  In that 
section, he hand wrote that the claims had been denied 
because his "VA status was w[ithout] verification by VA.  
However, the Board finds that the more persuasive evidence is 
the statement from the service representative and the fact 
that there are no other records associated with the veteran's 
claims file dated prior to the 1979 claim.  Further, the 
statement from RGH and those made by the veteran regarding 
going to several VA facilities between 1958 and 1979 and its 
refusal to assist him because he did not have his service 
medical records are not credible.  Service medical records 
are not needed for a veteran to submit a claim for benefits 
with VA.  Additionally, as described in more detail below, 
the Board finds that the veteran is not a credible historian, 
which further lessens the credibility of his assertions that 
he filed multiple claims for VA compensation benefits prior 
to 1979.  For these reasons, the Board finds that there was 
no claim or claims pending prior to the April 1979 
application.

The veteran argues that the April 1979 claim is still pending 
because following the issuance of a rating decision at that 
time, he submitted a timely notice of disagreement and no 
statement of the case was ever issued.  Alternatively, he 
argues that VA failed to consider the provisions of 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) (2005).  He is correct on both 
fronts.  

The record reflects that in September 1979, VA issued a 
rating decision, wherein it denied service connection for 
residuals of burn of the eyes with pterygium; residuals of a 
poisonous fish bite; pituitary disease; and brain disease 
with vertigo.  He was notified of this decision that same 
month.  In November 1979, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, wherein he stated he 
"strongly dispute[d]" the decision denying him service-
connected disability.  The record reflects that no statement 
of the case was ever issued in the case.  Thus, that appeal 
remains pending at this time.  As a result of this finding, 
the provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) are 
not applicable since the 1979 rating decision is not final.  
Those provisions apply when a decision has become final and 
the claimant is seeking to reopen a previously-denied claim 
and part of the new-and-material evidence are service 
department records that presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Id.  In this case, some of the veteran's 
service department records were found during the 2001 appeal 
and assisted the veteran in the award of service connection 
for multiple disabilities.  However, as stated above, because 
the 1979 rating decision has not become final, those 
provisions would not apply in this case.  

The veteran argues that the case should be remanded for 
issuance of a statement of the case in response to the 
November 1979 notice of disagreement; however, the claims for 
service connection for residuals of burn of the eyes with 
pterygium; pituitary disease; and brain disease with vertigo 
were subsequently granted (and re-classified) in the January 
2003 rating decision on appeal.  Thus, a statement of the 
case as to those issues is not required.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).  This case is, however, being remanded to have a 
statement of the case issued regarding the claim for service 
connection for residuals of a poisonous fish bite, as this 
claim has not been granted, see Manlincon v. West, 12 Vet. 
App. 238 (1999), and there is no evidence that the veteran 
has withdrawn this claim.

Therefore, the Board will be considering the claims for 
service connection for residuals of burn of the eyes with 
pterygium; pituitary disease; and brain disease with vertigo 
as being filed in April 1979 and those claims will be 
considered on the merits.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an "original claim . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
compensation based on an original claim will be "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2005).

The effective date of an award of disability compensation to 
a veteran may be the day following the date of the veteran's 
discharge or release from service, provided that the 
application therefor is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).  

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2005).  Additionally, under 38 C.F.R. § 3.155 
(2005), it defines an informal claim as "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of  
Veterans Affairs."  In addressing the requirement for 
identifying the benefit sought, the Court has stated that 
such identification need not be specific.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.  In a 
case where the service medical records are presumed 
destroyed, VA has a heightened obligation to explain its 
findings and conclusions, and to consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

A.  Hearing loss 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than June 14, 2001, for the award 
of service connection for bilateral hearing loss.  The 
veteran argues that he should be granted service connection 
for all of his disabilities as of 1957, which was when he 
first filed claims for compensation.  However, as noted 
above, the Board finds that the preponderance of the evidence 
is against a finding that the veteran filed a claim for VA 
compensation benefits prior to April 1979.  Thus, an 
effective date going back to the day following the veteran's 
discharge from service is not possible.  Other than the 1957 
date, the veteran does not point to a specific document that 
establishes he filed a claim for service connection for 
bilateral hearing loss prior to June 14, 2001.

In reviewing the evidence of record, the Board cannot find a 
document prior to June 14, 2001, that could constitute an 
informal claim, a formal claim, or a written intent to file a 
claim for service connection for bilateral hearing loss.  See 
38 C.F.R. §§ 3.1(p), 3.155(a) (requiring that claimant show 
intent to file a claim).  For example, the separation 
examination shows that clinical evaluation of the ears was 
normal.  The veteran's hearing was reported as 15/15 in both 
whispered voice and spoken voice.  The separation examination 
shows four "Notes and significant or interval history," and 
hearing loss is not noted (although ear aches are listed but 
noted to have existed prior to service and no treatment 
sought during service).  The April 1979 VA Form 21-526 does 
not show that the veteran indicated he was seeking 
compensation for hearing loss.  Private medical records dated 
in 1978 are silent for any reports of hearing loss by the 
veteran.  When examined in June 1979, a VA examiner stated 
that examination of the ears revealed no significant 
abnormalities.  As to whether hearing loss was noted, the 
examiner checked "No."  

The first objective showing of hearing loss in the record is 
in September 2000.  There, a private audiologist diagnosed 
the veteran as having normal hearing up to 2000 Hertz and 
then moderate to severe sensorineural hearing loss at 3000 
Hertz and above.  The veteran, however, had denied "having 
any hearing problems, hearing fluctuation."  There was 
nothing in that record to indicate an intent by the veteran 
to file a claim for service connection for bilateral hearing 
loss.  In a January 2001 private medical record, the examiner 
noted that the veteran had a history of hearing loss, but 
there was no indication that hearing loss had begun in 
service or soon thereafter.  Additionally, there is no 
showing on behalf of the veteran to file a claim for service 
connection for hearing loss.  The salient factor in each of 
these documents is the lack of any evidence that the veteran 
showed an intent to file a claim for service connection prior 
to June 14, 2001.  See also Brannon v. West, 12 Vet. App. 32, 
35 (1998) ("The mere presence of the medical evidence does 
not establish an intent on the part of the [claimant] to seek 
[service connection.]").  The regulations regarding informal 
claims are clear-the communication must come from the 
veteran, a representative of the veteran (who has been given 
a power of attorney), a Member of Congress, or someone acting 
as next friend of a claimant who has been determined to be 
incompetent.  See 38 C.F.R. §§ 3.155(a), (b).  Additionally, 
the communication must indicate an intent to apply for one or 
more VA benefits.  Id.  Neither of these requirements are met 
in the 2000 and 2001 medical records.  

Applying the statute and regulation cited above, the veteran 
is not entitled to an effective date earlier than June 14, 
2001, for the award of service connection for bilateral 
hearing loss.  Again, the first time the veteran showed an 
intent to file a claim for service connection for hearing 
loss was in letter from him received on June 14, 2001.  The 
regulation states that if the claim is not received within 
one year following separation from service, which is clearly 
not the case, as the veteran submitted this claim more than 
40 years following his discharge from service, the effective 
date is the date of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(ii); see also 38 
U.S.C.A. § 5110(a) (effective date will not be earlier than 
date of receipt of claim).  Even if entitlement arose prior 
to June 14, 2001, the "later" date is the date of the 
veteran's claim.  See id.  Therefore, the correct effective 
date has been granted.

For the above reasons, the Board finds that an effective date 
earlier than June 14, 2001, for the award of service 
connection for bilateral hearing loss cannot be granted.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

B.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than January 2, 2003, for the award 
of service connection for tinnitus.  The veteran argues that 
he should be granted service connection for all of his 
disabilities as of 1957, which was when he first filed his 
claims for compensation; however, as noted above, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran filed a claim for VA compensation 
benefits prior to April 1979.  Thus, an effective date going 
back to the day following the veteran's discharge from 
service is not possible.

In the VA Form 21-526 submitted by the veteran in April 1979, 
under "Nature of sickness, disease, or injuries for which 
this claim is made and date each began," the veteran 
included "ringing in [the] ears."  Under that section, the 
veteran listed disabilities both associated with service and 
those that were incurred after service.  The list went on to 
a separate page, which is where the ringing of the ears is 
reported.  In listing "ringing of [the] ears," the veteran 
included it with a list of disabilities that appear to be 
associated with an explosion in 1976.  However, it is unclear 
when the veteran felt that this disability had its onset, as 
he did not provide a date that this disability had begun.  
Thus, resolving all reasonable doubt in favor of the veteran, 
it will construe the claim for "ringing in [the] ears" as a 
claim for service connection.

In the September 1979 rating decision, the RO did not address 
ringing in the ears.  In Deshotel v. Nicholson, No. 05-7155 
(Fed. Cir. July 27, 2006), the U.S. Court of Appeals for the 
Federal Circuit held that where a veteran files more than one 
claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
Thus, it is deemed that the claim for service connection for 
tinnitus was denied in the September 1979 rating decision.  
Id.; see also Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005).  However, because the veteran submitted a timely 
notice of disagreement as to the denial of all the claims for 
service connection, the claim for tinnitus is considered to 
have been included in the veteran's notice of disagreement.  
Thus, the claim for service connection for tinnitus has been 
pending since April 1979.

However, in reviewing the evidence of record, the Board finds 
that the facts in the case establish that the appropriate 
effective date is January 2, 2003, as that was the date that 
a medical professional attributed tinnitus to the veteran's 
service.  It must be noted that in the January 2003 
audiological evaluation, the examiner noted that the claims 
file showed the veteran had active service from March 1953 to 
October 1956 and that based upon the veteran's history, he 
had additional service from 1953 to 1962, which would have 
caused the examiner to believe the veteran had six additional 
years of service, for a total of nine years.  This is 
relevant in that in determining that hearing loss was as 
likely as not associated with the veteran's service, the 
examiner commented on the veteran's "extensive noise 
exposure while in the military."  The veteran reported 
having bilateral tinnitus since the late 1950s.  The examiner 
stated, "[T]his pattern of hearing loss is consistent with 
claimant's description of tinnitus."  Prior to the date of 
this examination, there is no competent evidence of a nexus 
between tinnitus and service nor had the veteran attributed 
ringing in the ears to service.  For example, the separation 
examination was silent as to a report of tinnitus, and 
clinical evaluation of the ears was normal.  There was a 
notation on the separation examination that the veteran had 
"Ear aches," which had existed prior to service without any 
treatment sought during service.  When examined in June 1979, 
the veteran reported to the examiner that he had had ringing 
of the ears for "several years duration."  In submitting 
the documentation in June 2001, while the veteran indicated 
he had had hearing loss since service, he made no mention of 
tinnitus at that time.  Again, the first time that the 
veteran specifically attributed ringing in the ears to 
service was at the January 2, 2003, VA audiological 
evaluation.  

It appears that the examiner's medical opinion is based upon 
history by the veteran.  The Board finds, however, that the 
veteran has been shown to be an unreliable historian.  It is 
possible that it is not intentional, as there is medical 
evidence that the veteran has suffered from memory loss.  
Sometimes the memory loss has been attributed to service and 
sometimes it has been attributed to an explosion that 
occurred in 1976, when the veteran apparently sustained 
substantial injuries.  Medical professionals have stated that 
the veteran sustained burns to 85 percent of his body.  
Pictures in the claims file support a finding of severe burns 
on his body.  There are allegations that he had to undergo 
surgery on his face and skin grafts on his legs.  

Regardless, the veteran has been inconsistent in reporting 
the onset of his disabilities, and for these reasons, the 
Board has accorded lessened probative value to his report of 
medical history.  For example, at the time the veteran 
submitted his April 1979 claim, he attributed brain damage, 
pituitary problems, and an eye injury to service.  In a June 
1979 letter, the veteran stated that there was "no doubt as 
to whether my Addison's D[i]sease and other related 
injuries" were service related.  However, in August 1979, 
the veteran attributed memory loss to the explosion.  See VA 
Form 21-4138, Statement in Support of Claim, received August 
7, 1979.  In a January 1978 letter from a private physician, 
he indicates that the veteran had memory defect problems 
which could have occurred as a result of the "blast injury"  
and the veteran's history of having "'died' or at least 
apparently gone into a shock-like coma state on several 
occasions."  There was no mention of an in-service injury.  

In a March 1989 letter from the veteran's attorney, OH, in 
connection with an issue that involved an overpayment the 
veteran had created with VA, she stated that as a result of 
the 1976 explosion, the veteran had developed conditions that 
"severely affected his mental, emotional, and physical 
condition."  She noted the veteran spent over one year in 
the hospital and then was in and out of hospitals for the 
next four years.  She stated the veteran's long-term and 
short-term memory only recently had been returned.  While she 
does not appear to be competent to attribute the veteran's 
current disabilities to a particular incident, this goes to 
the state of the veteran's mind.  In 1979, he reported that 
he developed multiple disabilities as a result of an in-
service injury.  Ten years later, his attorney alleged that 
the veteran developed multiple disabilities from the 1976 
explosion.  

Additionally, in a March 1990 letter to VA, the veteran 
stated he had functioned well in society until 1976, when he 
and his wife were caught in an explosion that left him with 
85 percent burns.  He also stated the following:

From the explosion, besides the burns and 
the years of hospital stays and surgery I 
would endure, physician and hospital 
records state that I died clinically 
several times, suffered brain damage - 
both long and short term memory loss, 
developed Addison's disease, Parkinson's 
disease, Narcolepsy, severe sugar 
diabetes, hyperlipidema, arthritis, gout, 
hypothyroidism, along with seven years of 
drug induced paranoid schizophrenia that 
eventually made me violent, and eye 
damage that left me unable to see well 
enough to help myself.  

Thus, the veteran subsequently attributed brain damage, 
Addison's disease, and eye damage to the 1976 explosion.  It 
must be noted that based upon the medical records in the 
claims file, the injuries the veteran sustained at the time 
of the explosion were severe, as he has reported having been 
hospitalized for one year and then being treated regularly 
for five years after.  The veteran's 2001 documents show he 
is now attributing many of the disabilities listed in the 
1990 letter to his service in the 1950s.  In an August 2001 
letter from a private physician, Dr. Alyson Thal-Gonzales, 
she attributes all of the veteran's maladies to service and 
stated that, "In the absence of any other plausible 
explanation" for the veteran's maladies, she felt that the 
veteran's physical and psychiatric findings were all service 
related.  There is no mention whatsoever of the 1976 blast 
injury, which, as noted above, apparently caused substantial 
injuries to the veteran.  While the veteran is not competent 
to provide a nexus between a disability and service, he is 
competent to discuss his symptoms during the years and when 
he noticed their onset.  As a result of the veteran's varying 
reports of history, which, as noted above, may be 
unintentional, the Board has accorded lessened probative 
value to his statements and medical opinions relied upon by 
his statements.  For this reason, the Board does not find 
that the veteran's allegation of having tinnitus either in 
service or soon after his discharge from service is credible.

The statute provides that an effective date in an original 
claim will be based upon the "facts found" but will not be 
earlier than the date of claim.  38 U.S.C.A. § 5110(a).  The 
regulation provides that the effective date in an original 
claim for service connection is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
Here, applying the provisions of the statute, the Board finds 
that the facts in this case establish that the veteran first 
met the criteria for service connection for tinnitus as of 
January 2, 2003, when a medical professional attributed 
tinnitus to service.  38 U.S.C.A. § 5110(a).  Applying the 
provisions of the regulation, date of claim is April 20, 
1979, and date entitlement arose is January 2, 2003.  
38 C.F.R. § 3.400.  As the January 2003 date is the "later" 
date between date of claim and date entitlement arose, the 
effective date for the award of service connection for 
tinnitus is January 2, 2003.  Id.  

For the above reasons, the Board finds that an effective date 
earlier than January 2, 2003, for the award of service 
connection for tinnitus cannot be granted.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Scar on the right eye with right eye upper lid ptosis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than June 14, 2001, for the award 
of service connection for scar on the right eye with right 
eye upper lid ptosis.  Ptosis is the drooping of the upper 
eyelid from paralysis of the third nerve or from sympathetic 
innervation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1542 (30th 
ed. 2003).  The veteran argues that he should be granted 
service connection for all of his disabilities as of 1957, 
which was when he first filed claims for compensation; 
however, as noted above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran filed a claim for VA compensation benefits prior to 
April 1979.  Thus, an effective date going back to the day 
following the veteran's discharge from service is not 
possible.

In the VA Form 21-526 submitted by the veteran in April 1979, 
he included a claim for "carbontetrachloride in eyes."  As 
stated above, the Board will consider the claim for service 
connection for an eye disability, which encompasses the scar 
on the right eye with right eye upper lid ptosis, as having 
been filed at that time.  However, prior to June 14, 2001, 
there is no competent evidence attributing a scar above the 
right eye or ptosis of the right eyelid to service.  In fact, 
there is evidence to the contrary, which is described below.  
The severity of the veteran's head injury in service has 
increased over time.  In 1979, he stated he had sustained a 
head injury, but there was no mention of a laceration above 
his right eye.  In 2001, however, he claimed that the bones 
in his face had been crushed, and he sustained a severe 
laceration above the right eye and a brain injury.  This more 
recent description of the severity of the injury he sustained 
in service is not credible, which will be discussed in more 
detail below.

While there are no service medical records, the separation 
examination shows no findings whatsoever associated with the 
veteran's eyes.  Clinical evaluations of the eyes, 
ophthalmoscopic, pupils, ocular motility, and the skin were 
normal.  Visual acuity was 20/20 in both eyes.  The June 1979 
general medical examination shows that examination of the 
skin revealed redness on the veteran's cheeks and over his 
nose in a butterfly fashion.  He noted the veteran was 
scarred from the waist to his neck anteriorly and 
posteriorly.  There were light scars in the anterior aspect 
of both thighs and over both arms.  The examiner was silent 
for a finding of a residual laceration above the right eye.

At the VA "eye" examination in June 1979, the veteran 
reported to the examiner that he had been exposed to an 
explosion that "resulted in severe burns of the face" and 
had "several rounds of plastic surgery on the face," which 
the examiner stated was an "excellent job . . . there being 
only one small scar at the external canthus of the left 
eye."  (Emphasis added.)  External examination revealed a 
small pterygium on the left eye.  "Lids, lashes and 
conjunctiva were normal except for the scar on the left 
side."  (Emphasis added.)  The diagnoses entered were small 
pterygium, small residual scar from the burn, and "[a]bsence 
of any means at my commend to find evidence of foreign 
body."  

The 1979 eye examination was conducted specifically to 
examine the veteran's eyes and the area around the eyes based 
upon his allegation of having sustained eye disabilities as a 
result of a chemical spill.  The veteran did not report 
having sustained a laceration near his right eye and 
specifically pointed out that he had undergone plastic 
surgery several times to repair the skin on his face from the 
burn damage due to the post-service explosion.  The examiner 
made a specific finding that the veteran's lids were normal 
and that the only scar on his face was near the left eye, and 
he attributed it to plastic surgery as a result of the 1976 
explosion.  Such evidence is against the veteran's claim that 
he incurred a five-inch laceration above the right eye in 
service, as it would seem unlikely that the examiner missed 
that scar when thoroughly examining the veteran's eyes and 
reporting his findings in detail in the report.  Further 
supporting this finding is the June 1979 VA general 
examination, wherein the examiner described the scarring the 
veteran had all over his body and face and failed to report 
any laceration above the right eye, and it is clear that the 
examiner thoroughly examined the veteran's skin based on the 
detailed description he provided.  

In a June 1979 letter (dated after the two VA examinations), 
the veteran stated, "The head injury crosses where my hair 
line was at that time 3/4 inch to the right side crossing 
across my mid-line and rising 1 [inch] over the left side and 
rising up and back slightly to the left laving a total scar 
of 5 [inches] long."  At that time, the explosion had 
occurred, and the veteran had undergone multiple surgeries 
involving plastic surgery on his face.  He made no mention 
that the scar was no longer visible as a result of the 
plastic surgery.

The first objective showing of ptosis is in January 2001-
which is over 40 years following the veteran's discharge from 
service.  At that time, the veteran reported that he had the 
"droopy lid" on the right for approximately the last year 
and a half (which would indicate an onset in mid 1999).  Dr. 
Thomas Carlow noted that the veteran had been involved in an 
explosion where he had 85 percent of his body burned.  He 
noted, "There may have been atrophy of the frontal lobe" 
and that the veteran had been hospitalized for approximately 
one year at one facility and another year at another 
facility.  He added, "He was in and out of facilities for 
approximately five years because of the burns."  There was 
no mention by the veteran of having sustained a laceration 
above his right eye, and the examiner did not report any such 
scarring.  In fact, when reporting the findings from the 
"External Exam," Dr. Carlow stated, "Palpebral fissures, 
6/9 millimeters.  After five minutes of ice, 5/8 millimeters 
- negative ice test."  In a May 2001 medical record, 
however, Dr. Carlow stated that "External Exam" revealed, 
"Palpebral fissures, 6/8 millimeters."  He then added that 
the veteran "indicated [] he had a laceration across his 
forehead of approximately five inches over both eyes in 1956.  
The scar was hidden after his significant burn that occurred 
in 1976."  (Emphasis added.)  Dr. Carlow stated the veteran 
had right ptosis and that from his history "now," he would 
have to question that the ptosis "may have been secondary to 
his laceration and/or laceration and burn."  He asked that 
the veteran submit old photographs to review the amount of 
ptosis that the veteran had in prior years.  

In a May 2001 letter the veteran wrote to Dr. Carlow, wherein 
he submitted pictures of himself and reported that he 
suffered "a series of three injuries" that occurred three-
and-one-half years into his tour of duty.  He stated he was 
providing pictures both before and after the three in-service 
injuries and that the picture taken after the three injuries 
shows that his lid is drooping.  Thus, the veteran went from 
reporting that his lid began to droop in approximately 1999 
to now 1957 or earlier.  He also went from stating he 
sustained one head injury in service to having sustained 
three injuries.  At the December 2002 VA examination, the 
veteran reported that he had "received a head injury that 
crushed his facial bones, lacerated the skin above the eye, 
and caused a brain injury."  As noted above, the veteran 
went from stating that he sustained a head injury to having 
crushed bones in his face, a laceration above his right eye 
(and one time above both eyes), and a brain injury.  The 
veteran's current allegations as to his in-service injury are 
just not credible.  

The Board finds it questionable that the veteran would have 
sustained such damage to his head and face and yet none of 
this was reported at separation.  The examiner at the 
separation examination took the time to note that the veteran 
had (1) mumps, measles, and pertussis in childhood, with no 
sequelae; (2) vertigo in 1957, which was now asymptomatic; 
(3) ear aches prior to service without any in-service 
treatment, and (4) boils in childhood with no sequelae, and 
yet somehow failed to report the veteran having sustained, 
while in service, broken facial bones, a brain injury, and a 
laceration above the right eye.  Additionally, clinical 
evaluation of the head, face, neck, scalp, skin, eyes, and 
psychiatric were all normal.  Again, the veteran had not 
claimed such severe injuries when he first filed his claims 
in 1979, a period of time much closer to the in-service 
injury.  The veteran's more recent description of his in-
service injury is deemed not credible.  As a result of this 
finding, the Board also finds the facts presented by JWK and 
JE, fellow service members as to the severity of the 
veteran's head injury, to be not credible as well.  

Prior to June 14, 2001, the preponderance of the evidence is 
against a finding that the veteran's scar on the right eye 
with right eye upper lid ptosis had its onset in service.  
While Dr. Carlow stated in the May 17, 2001, medical record 
that he would "have to question that the ptosis may have 
been secondary to his laceration and/or laceration and 
burn," the Board finds such opinion to be too speculative to 
be a competent nexus between the laceration and ptosis and 
the veteran's service.  See Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of "may" also 
implies "may not" and is too speculative to establish 
medical nexus); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996)  
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient). 

The statute provides that an effective date in an original 
claim will be based upon the "facts found" but will not be 
earlier than the date of claim.  38 U.S.C.A. § 5110(a).  The 
regulation provides that the effective date in an original 
claim for service connection is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
Here, applying the provisions of the statute, the Board finds 
that the facts in this case establish that the veteran first 
met the criteria for service connection for scar on the right 
eye with right eye upper lid ptosis as of December 16, 2002, 
when a medical professional attributed the scar on the right 
eye with right eye upper lid ptosis to service.  38 U.S.C.A. 
§ 5110(a).  The RO has selected June 14, 2001, as the 
effective date for the award of service connection for scar 
on the right eye with right eye upper lid ptosis, and the 
Board will not disturb that date.  The issue before the Board 
is whether an effective date earlier than June 14, 2001, is 
warranted.  Nevertheless, applying the statute to this case 
does not provide the veteran with an earlier effective date, 
nor does the regulation, as the later date is the date 
entitlement arose, and entitlement did not arise until after 
June 14, 2001.  Id.; 38 C.F.R. § 3.400 (effective date for 
original claim will be date of claim or date entitlement 
arose, whichever is later).

For the above reasons, the Board finds that an effective date 
earlier than June 14, 2001, for the award of service 
connection for scar on the right eye with right eye upper lid 
ptosis cannot be granted.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Cerebellar ataxia of the upper and lower extremities, 
postconcussional syndrome with depression, and 
hypopituitarism

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than June 14, 2001, for the award 
of service connection for cerebellar ataxia of the upper and 
lower extremities, postconcussional syndrome with depression, 
and hypopituitarism.  The veteran argues that he should be 
granted service connection for all of his disabilities as of 
1957, which was when he first filed claims for compensation; 
however, as noted above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran filed a claim for VA compensation benefits prior to 
April 1979.  Thus, an effective date going back to the day 
following the veteran's discharge from service is not 
possible.

In the VA Form 21-526 submitted by the veteran in April 1979, 
he included claims for brain disease, pituitary disease, and 
vertigo.  The veteran has claimed that brain disease caused 
vertigo, pituitary problems, and personality changes and 
memory loss, which claims for service connection have been 
granted and reclassified as cerebellar ataxia of the upper 
and lower extremities, postconcussional syndrome with 
depression, and hypopituitarism.  However, prior to June 14, 
2001, there is no competent evidence attributing vertigo, 
pituitary problems, or psychiatric complaints to service.  In 
fact, there is evidence to the contrary.  While the 
separation examination showed that the veteran had vertigo in 
June 1957, it was noted to be "asymptomatic" since that 
time.  Neurologic and psychiatric evaluations were normal.  

In a January 1978 letter from Dr. Donald L. Corzine, he 
stated he believed that the hypoadrenalism (Addison's 
Disease) was probably due to "adrenal infarctions occurring 
during his blast injury and subsequent burns and infection 
problems of the skin."  As to the mental condition (which he 
diagnosed was situational depressive reaction, mental 
confusion, headaches, possibly as sequelae of organic brain 
syndrome after severe injury), he stated that it was 
difficult to say how much it was related to some degree of 
organic brain syndrome secondary to the trauma and the 
veteran's history of having "died" or at least gone into a 
shock-like coma state on several occasions.  He noted there 
was no specific neurologic deficit, except memory loss.  
There was no mention in the letter of an in-service head 
injury, and thus Dr. Corzine was clearly attributing the 
veteran's disabilities to the post-service explosion.  Such 
is evidence against a finding that these disabilities were 
attributable to service.  In a November 1978 letter from 
Kenneth J. Eberhard, D.O., he stated the veteran had 
hypoadrenalism and situational depressive reaction with 
occasional mental confusion, which he essentially attributed 
to the sequelae of "severe injury."  While Dr. Eberhard 
does not define the "severe injury," the fact that Dr. 
Corzine's letter diagnoses the same conditions as those 
mentioned in Dr. Eberhard's letter, it is reasonable to 
assume that Dr. Eberhard is addressing the post-service blast 
injury.  

A June 1979 neurological examination report shows that other 
than an injury to the lateral femoral cutaneous nerve on the 
thigh, which was probably the result of skin grafting, the 
examiner was unable to diagnose any other specific neurologic 
disorder.  The examiner noted that she had conducted a 
"rather detailed neurologic examination."  A separate June 
1979 VA examination report shows that the examiner made no 
clinical findings regarding vertigo, but diagnosed 
"intermittent vertigo."  The examiner made no finding as to 
the etiology of the vertigo.  This is the first post service 
diagnosis of vertigo with no evidence of continuity of 
symptomatology from the time of the veteran's discharge from 
service in 1957.  Such is evidence against a finding that the 
veteran had chronic vertigo since the injury in service.  
This further supports the finding that prior to June 2001, 
the preponderance of the evidence was against a finding that 
vertigo had been incurred in service.  The Board accords 
little probative value to the veteran's report of chronic 
vertigo following his discharge from service.  

The veteran's report of medical history was inconsistent in 
1979.  At the June 1979 neurological examination, he reported 
he had fractured his spine two or three times.  He reported 
he had been pushed off of a 37-1/2-foot building by "the 
mob."  At the June 1979 general medical examination, 
however, he reported he had arthritis of the spine, which had 
been diagnosed in 1977 but he denied any known injury to his 
spine.  It is inconsistencies such as these that have caused 
the Board to question much of the medical history reported by 
the veteran.

As noted above, in a March 1989 letter from the veteran's 
attorney, she attributed conditions that "severely 
affected" the veteran's mental, emotional, and physical 
condition, to include long-term and short-term memory to the 
1976 explosion.  In 1979, the veteran reported that he 
developed multiple disabilities as a result of an in-service 
injury.  Ten years later, he has his attorney allege that he 
developed multiple disabilities from the 1976 explosion.  In 
a March 1990 letter to VA, the veteran stated he had 
functioned well in society until 1976, when he and his wife 
were caught in an explosion that left him with 85 percent of 
his body sustaining burns.  He attributed long and short term 
memory loss, Addison's disease, Parkinson's disease, 
hypothyroidism, and drug-induced paranoid schizophrenia to 
the post-service explosion.  He made no mention of the in-
service injury.  Thus, the veteran has varied his account as 
to the onset of brain damage, hypothyroidism, and a 
psychiatric disorder from service to the 1976 post-service 
explosion.

A September 2000 private medical record shows that the 
veteran complained of imbalance, which was noted to be of 
"several years" duration.  The physician noted the veteran 
reported an injury while he was in the military, but that he 
felt his "balance was best at that time."  The physician 
noted the veteran had been in an explosion and suffered 
severe burn traumas.  He diagnosed "chronic, most likely 
cerebellar ataxia with wearing to the right."  The physician 
did not attribute such diagnosis to service, and the 
veteran's report that his "balance was best" when he was in 
the military directly contradicts his claim that he developed 
chronic vertigo in service.  In an October 2000 private 
medical record, the same physician diagnosed vertigo, but did 
not attribute it to service or an in-service injury.  

Thus, prior to June 14, 2001, the preponderance of the 
evidence is against a finding that the veteran's cerebellar 
ataxia of the upper and lower extremities, postconcussional 
syndrome with depression, and hypopituitarism had its onset 
in service.  The statute provides that an effective date in 
an original claim will be based upon the "facts found" but 
will not be earlier than the date of claim.  38 U.S.C.A. 
§ 5110(a).  The regulation provides that the effective date 
in an original claim for service connection is the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Here, applying the provisions of the 
statute, the Board finds that the facts in this case 
establish that the veteran first met the criteria for service 
connection for cerebellar ataxia of the upper and lower 
extremities and hypopituitarism as of December 6, 2002, when 
a medical professional attributed the cerebellar ataxia of 
the upper and lower extremities and hypopituitarism to 
service and met the criteria for service connection for post 
concussion with depression as of December 17, 2002, when a 
medical professional attributed such diagnosis to the 
veteran's service.  38 U.S.C.A. § 5110(a).  The RO has 
selected June 14, 2001, as the effective date for the award 
of service connection for cerebellar ataxia of the upper and 
lower extremities, postconcussional syndrome with depression, 
and hypopituitarism, and the Board will not disturb that 
date.  The issue before the Board is whether an effective 
date earlier than June 14, 2001, is warranted.  Nevertheless, 
applying the statute to this case does not provide the 
veteran with an earlier effective date, nor does the 
regulation, as the later date is the date entitlement arose, 
and entitlement did not arise until after June 14, 2001.  
Id.; 38 C.F.R. § 3.400 (effective date for original claim 
will be date of claim or date entitlement arose, whichever is 
later).

For the above reasons, the Board finds that an effective date 
earlier than June 14, 2001, for the award of service 
connection for cerebellar ataxia of the upper and lower 
extremities, postconcussional syndrome with depression, and 
hypopituitarism cannot be granted.  The benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

E.  Individual unemployability

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of "service-connected disability," 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005) (emphasis added).  Total disability ratings for 
compensation may be assigned, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  

Prior to the grant of service connection for multiple 
disabilities as of June 14, 2001, the veteran was not service 
connected for any disability.  Thus, a total rating for 
compensation based upon individual unemployability was not 
available to the veteran, 38 C.F.R. §§ 3.340, 3.341, 4.16, 
and, there is no legal entitlement to the benefit.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

F.  Dependents' Educational Assistance

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.

Prior to June 14, 2001, the veteran was not service connected 
for any disability and thus could not meet the conditions for 
eligibility for Dependents' Educational Assistance prior to 
that time.  Thus, there is no legal entitlement to the 
benefit.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, 6 Vet. App. 
at 430.  


ORDER

Earlier effective dates for the award of service connection 
for cerebellar ataxia of the upper and lower extremities, 
hypopituitarism, postconcussional syndrome with depression, 
scar on the right eye with right eye upper lid ptosis, 
bilateral hearing loss, and tinnitus, and the award of a 
total rating for compensation based upon individual 
unemployability and Dependents' Educational Assistance are 
denied.


REMAND

As noted above, in a September 1979 rating decision, the RO 
denied service connection for residuals of a poisonous fish 
bite.  The veteran submitted a timely notice of disagreement 
in November 1979.  A statement of the case has not yet been 
issued.  Therefore, this claim must be remanded for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2005).  
Therefore, it cannot take jurisdiction of this claim until 
the veteran perfects his appeal.

Accordingly, the case is hereby REMANDED for the following 
action:

Furnish the veteran with a statement of 
the case as to the claim for entitlement 
to service connection for residuals of a 
poisonous fish bite. Thereafter, if an 
appeal has been perfected, it should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


